Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amended claim have been considered but are moot because the new ground of rejection as related to the “the axial coil assembly being stationary with respect to the rotor” does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gieras et al. US 2018/0262091 in view of Weber et al. US 2018/0262133

Regarding claim 1, Gieras an electric motor assembly (Fig. 2, item 100) comprising: 
a stator (Fig. 2, item 20) having a primary winding; (Para. 0043, item 24)

an axial coil assembly positioned proximate ends of the rotor and having a secondary winding, (Para. 0046, Fig. 3, item 34), wherein: 
at least when the secondary winding (item 34) is energized, the rotor is in electromagnetic communication with the stator (Para. 0048…….Once started, the rotating field in the stator coils 24 causes the rotor assembly 30 to rotate in synchronization and thereby rotate the drive shaft 10 (FIG. 3).), and 
when the primary winding and the secondary winding are energized, the rotor is in electromagnetic communication with the stator via an electromotive force that rotationally operates the rotor relative to the stator. (Para. 0048)
Gieras do not teach the axial coil assembly being stationary with respect to the rotor,
However, Weber teach the axial coil assembly being stationary with respect to the rotor, (Para.0003, 0024)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation as per Weber, The absolute position is easily determined without the need for referencing and without using additional position magnets.

Regarding claim 3, Gieras disclosed the electric motor assembly of claim 1, wherein the rotor includes magnetic members that define electromagnetic communication with the stator. (Para. 0051……An asynchronous torque is created as a result of interaction between the current in the rotor winding 34 and rotating magnetic field produced by the current applied to the stator winding 24.)

Regarding claim 4, Gieras disclosed the electric motor assembly of claim 3, wherein secondary windings in an energized state direct a magnetic flux into the rotor wherein the magnetic flux increases magnitude of an electromagnetic field that is produced by the rotor. (Para. 0052)

Regarding claim 5, Gieras disclosed the electric motor assembly of claim 1, wherein the rotor is an inner rotor that rotationally operates within an interior cavity defined by the stator and the primary winding. (See Fig. 2 shows the PM rotor assembly 30 and stator assembly 20)


Regarding claim 19, Gieras disclosed, energizing a winding for a stator (Fig. 2, item 20), wherein a rotor rotationally operates relative to the stator; a rotor (Fig. 2, item 30) that is rotationally operable relative to the stator; (Para. 0043)
producing a first magnetic component of the rotor via an axial coil assembly (Para. 0048…….Once started, the rotating field in the stator coils 24 causes the rotor assembly 30 to rotate in synchronization and thereby rotate the drive shaft 10 (FIG. 3).), operating the rotor using a first electromotive force that is produced by the energized winding of the stator and the first magnetic component of the rotor (Para. 0008, 0050); 
modifying an electrical current to the axial coil assembly (Para. 0054……. it can be seen that by varying the control current I.sub.c, the magnetic flux linked with the stator coils 24 can be regulated.); 
producing a second magnetic component of the rotor via the modified electrical current of the axial coil assembly, wherein the first magnetic component is different than the second 
Gieras do not teach the axial coil assembly being stationary with respect to the rotor,
However, Weber teach the axial coil assembly being stationary with respect to the rotor, (Para.0003, 0024)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation as per Weber, The absolute position is easily determined without the need for referencing and without using additional position magnets.

Regarding claim 20, Gieras disclosed the method of claim 19, wherein the first magnetic component is defined by magnetic members of the rotor and the axial coil assembly in an electrically idle state. (Para. 0050…..Thus, for any variation in angular velocity of the prime mover, the EMF of the machine will vary as well limiting the generation capability of the machine 100.) Note: the examiner has interpret this passage as the rotor rotating freely once the motor current has stopped thereby causing an idle state.


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gieras et al. US 2018/0262091 in view of Weber et al. US 2018/0262133 and further in view of R. G. Streuber et al. 2,704,343

Regarding claim 2, Gieras disclosed the electric motor assembly of claim 1, 

However, Streuber disclosed wherein when the stator and the rotor are in an idle state, the rotor rotates substantially freely relative to the stator. (Col. 5, Ln 5-10)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation as per Streuber, the motivation being that it less torque is needed to control rotation angle, speed, position and synchronism when starting the motor.

Regarding claim 8, Gieras disclosed the electric motor assembly of claim 1, 
Gieras do not disclose wherein energizing of the primary and secondary windings defines an electromotive stopping force that selectively secures the rotor in a rotationally fixed position relative to the stator.
However Streuber disclosed wherein energizing of the primary and secondary windings defines an electromotive stopping force that selectively secures the rotor in a rotationally fixed position relative to the stator. (Col. 10-24)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation as per Streuber, the motivation being that it less torque is needed to control rotation angle, speed, position and synchronism when starting the motor.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gieras et al.
US 2018/0262091 in view of D. F. Williamson US 3354368

Regarding claim 6, Gieras disclosed the electric motor assembly of claim 1, 
Gieras do not disclosed wherein the primary winding is selectively energized by an alternating current. 
However, Williamson disclosed wherein the primary winding is selectively energized by an alternating current. (Col. 1, Ln 14-16)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation as per Williamson, the motivation being that it less torque is needed to control rotation angle, speed, position and synchronism when starting the motor.

Regarding claim 7, Gieras disclosed the electric motor assembly of claim 1, 
Gieras do not disclosed wherein the secondary winding is selectively energized by a direct current. 
However, Williamson disclosed wherein the secondary winding is selectively energized by a direct current. (Col 1, Ln 16)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation as per Williamson, the motivation being that it less torque is needed to control rotation angle, speed, position and synchronism when starting the motor.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gieras et al. US 2018/0262091 in view of Aguinaga US 2005/0088852

Regarding claim 9, Gieras disclose the electric motor assembly of claim 1, 
Gieras do not disclose wherein the stator and the rotor define a bi-polar hybrid stepper motor.
However, Aguinaga disclosed wherein the stator and the rotor define a bi-polar hybrid stepper motor. (Para. 0010)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a bi-polar hybrid stepper motor as per Aguinaga, the motivation being that it can be used to advantage in applications where you need to control rotation angle, speed, position and synchronism.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aguinaga US 2005/0088852 in view of Gieras et al. US 2018/0262091 

Regarding claim 10, Aguinaga disclosed a bi-polar hybrid stepper motor 
Aguinaga do not disclosed the bi-polar hybrid stepper motor comprising: 
a stator having a primary winding, wherein the stator and the primary winding are positioned within a housing; 
a rotor having a magnetic component, Note: the examiner has treated the magnetic flux as linkage as the magnetic component.
wherein the rotor is rotationally operable relative to the stator; and 
an axial coil assembly positioned in a fixed position within the housing and located proximate ends of the rotor and having a secondary winding, 

wherein the energized state produces an electromagnetic communication between the rotor and the stator. 
However, Gieras disclosed a stator (Fig. 2, item 20) having a primary winding (Para. 0043, item 24), wherein the stator and the primary winding are positioned within a housing (Para. 0042); 
a rotor (Fig. 2, item 30) having a magnetic component (Para. 0050), Note: the examiner has treated the magnetic flux as linkage as the magnetic component.
wherein the rotor is rotationally operable relative to the stator (Para. 0022….. a PM rotor assembly with multiple PMs, a ferromagnetic rotor core, a plurality of ferromagnetic rotor teeth mounted to the rotor core with distal ends forming an outer periphery proximate an inner periphery of the stator assembly separated by an air gap, and at least one control coil, the at least one control coil wrapped about a saturable region of each the rotor teeth, where each saturable region of the rotor teeth is operable to divert air gap magnetic flux (.PHI.g) generated by the PMs across the air gap through the distal ends of the rotor teeth.); and 
an axial coil assembly positioned in a fixed position within the housing and located proximate ends of the rotor and having a secondary winding (Para. 0047, Fig. 4, item 42), 
wherein, at least a portion of the magnetic component of the rotor is produced by the axial coil assembly in an energized state, (Para. 0048…….Once started, the rotating field in the stator coils 24 causes the rotor assembly 30 to rotate in synchronization and thereby rotate the drive shaft 10 (FIG. 3).)


Regarding claim 11, Gieras disclosed the bi-polar hybrid stepper motor of claim 10, wherein when the primary winding and the secondary windings are energized, the rotor is in electromagnetic communication with the stator via an electromotive force that selectively operates the rotor relative to the stator. (Para. 0048…….Once started, the rotating field in the stator coils 24 causes the rotor assembly 30 to rotate in synchronization and thereby rotate the drive shaft 10 (FIG. 3).)

Regarding claim 12, Gieras disclosed the bi-polar hybrid stepper motor of claim 10, wherein the magnetic component of the rotor is partially defined by magnetic members that are positioned within the rotor. (Para. 0042)

Regarding claim 13, Gieras disclosed the bi-polar hybrid stepper motor of claim 12, wherein when the axial coil assembly is in an idle state, the magnetic members produce the entire magnetic component of the rotor. (Para. 0050…..Thus, for any variation in angular velocity of the prime mover, the EMF of the machine will vary as well limiting the generation capability of 

Regarding claim 14, Gieras disclosed the bi-polar hybrid stepper motor of claim 11, wherein when the axial coil assembly is in an electrically idle state, the rotor and the stator are free of electromagnetic communication. (Para. 0050…..Thus, for any variation in angular velocity of the prime mover, the EMF of the machine will vary as well limiting the generation capability of the machine 100.) Note: the examiner has interpret this passage as the rotor rotating freely once the motor current has stopped thereby causing an idle state.

Regarding claim 15, Gieras disclosed the bi-polar hybrid stepper motor of claim 10, wherein the axial coil assembly includes a first set of posts that are positioned at a first end of the rotor and a second set of posts that are positioned at a second end of the rotor. (Para. 0046)

Regarding claim 16, Gieras disclosed the bi-polar hybrid stepper motor of claim 10, wherein the secondary windings in the energized state direct a magnetic flux into the rotor, wherein the magnetic flux at least partially defines the magnetic component of the rotor. (Para. 0052)

Regarding claim 17, Aguinaga disclosed the bi-polar hybrid stepper motor of claim 10, wherein the rotor is an inner rotor that rotationally operates within an interior cavity defined by the stator and the primary winding. (Para. 0010)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846